Citation Nr: 1626447	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-21 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for vertigo, to include as secondary to the service-connected disabilities.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for prostatitis, to include as secondary to the service-connected disabilities.

3.  Entitlement to service connection for vertigo, to include as secondary to the service-connected disabilities.

4.  Entitlement to service connection for prostatitis, to include as secondary to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for vertigo and for prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 2004 RO rating decision denied the claims of service connection for vertigo/dizziness/syncopal episodes and chronic prostatitis; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion or submit new and material evidence within one year of notice of decision.

2.  The evidence received since the August 2004 RO rating decision is neither cumulative nor repetitive of facts that were previously considered.



CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for vertigo/dizziness/syncopal episodes and chronic prostatitis is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the August 2004 rating decision is new and
material for the purpose of reopening the claim of service connection vertigo/dizziness/syncopal episodes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.
§ 3.156(a) (2015).

3.  The evidence received since the August 2004 rating decision is new and
material for the purpose of reopening the claim of service connection chronic prostatitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

The Veteran seeks service connection for vertigo/dizziness/syncopal episodes and chronic prostatitis.  The claims for service connection for vertigo/dizziness/syncopal episodes and chronic prostatitis were previously considered and denied by the RO in an August 2004 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  A review of the claims file reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claim, the service records, and VA treatment records.  In essence, at the time of the prior decision, there was no accepted evidence of current disabilities related to vertigo/dizziness/syncopal episodes and chronic prostatitis.

The evidence received since the August 2004 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  The Veteran submitted VA treatment records and lay statements dated in September 2009 that endorsed symptoms of dizziness.  Regarding the Veteran's claimed prostatitis, an October 2009 VA treatment note shows that the Veteran underwent surgical detorsion of his testicle and experienced difficulty voiding.  Additionally, June 2014 VA treatment notes show that the Veteran was seen at the emergency room for prostate pain.  This new evidence addresses the reasons for the previous denials; that is, the absence of current disabilities.  The credibility of this evidence is presumed for purposes of reopening these claims.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened.


ORDER

The application to reopen the claim for service connection for vertigo is granted.

The application to reopen the claim for service connection for prostatitis is granted.


REMAND

A remand is required for the AOJ to schedule the Veteran for VA examinations to determine the nature and etiology of his claimed dizziness and prostatitis.  Here, the Veteran submitted VA treatment records and lay statements dated in September 2009 that endorsed symptoms of dizziness.  Regarding the Veteran's claimed prostatitis, an October 2009 VA treatment note shows that the Veteran underwent surgical detorsion of his testicle and experienced difficulty voiding. Service treatment records indicate that the Veteran was involved in a motor vehicle accident in April 1997 and experienced pain in his left scrotum in March 1997.  In March 2016, the Veteran's representative asserted that the Veteran's claimed dizziness and prostatitis may also have been caused or aggravated beyond their natural progression by the service-connected disabilities of depressive disorder and headaches.  38 C.F.R. § 3.310 (2015).  To date, the Veteran has not been afforded VA examinations to determine the nature and etiology of his dizziness and prostatitis.  Accordingly, a remand is required for VA examinations to be scheduled.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

On remand, the Veteran should also be provided notice appropriate for claims based on the theory of secondary service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice appropriate for claims for service connection based on a secondary service connection theory.

2.  Associate with the claims folder records of the Veteran's VA treatment since August 2015.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed vertigo.  The examiner must be given full access to the Veteran's complete VA claims file for review.  

Thereafter, the examiner must address the following:

a. Does the Veteran have a current diagnosis underlying his symptoms of dizziness/vertigo/syncopal episodes?

b. If so, is it at least as likely as not (50 percent or greater probability) that such disorder was incurred in (is due to disease or injury) service, to include the sprain to the neck sustained in an April 1997 motor vehicle accident and the reported history of headaches, dizziness and syncopal episodes?

c. If the VA examiner finds that it is not at least as likely as not that such disorder was incurred in active service, then he or she is asked to opine whether it is at least as likely as not that such disorder was (a) caused by or (b) aggravated by (permanently worsened beyond its natural progress) the service-connected disabilities of depressive disorder and headaches.

When rendering his or her opinion, the VA examiner should accept as fact the Veteran's statements that he has experienced recurrent symptoms of dizziness/vertigo/syncopal episodes since service.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed prostatitis, to include residuals of surgical detorsion of the testicle.  The examiner must be given full access to the Veteran's complete VA claims file for review.  

Thereafter, the examiner must address the following:

a. Does the Veteran have a current diagnosis of prostatitis, to include residuals of surgical detorsion of the testicle?

b. If so, is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred in (is due to disease or injury) service, to include the lump in the scrotal area identified in March 1997?

c. If the VA examiner finds that it is not at least as likely as not that the Veteran's current disorder was incurred in active service, then he or she is asked to opine whether it is at least as likely as not that the Veteran's genitourinary disorders were (a) caused by or (b) aggravated by (permanently worsened beyond its natural progress) the service-connected disabilities of depressive disorder and headaches.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


